Order reversed on the law without costs and motion denied. Memorandum: Supreme Court erred in granting the motions of plaintiffs Pangburn and Bartoo for summary judgment against defendant homeowner on the issue of liability under Labor Law § 240 (1). The court further erred in denying defendant’s motion for summary judgment to the extent that it sought dismissal of the causes of action contained in the complaints of all plaintiffs that alleged violations of Labor *820Law § 240 (1) and § 241 (6). We conclude that defendant was entitled to the statutory exemption accorded to owners of one- and two-family dwellings under Labor Law § 240 (1) and § 241 (6) (see, Cannon v Putnam, 76 NY2d 644, 649; Enderby v Keppler, 184 AD2d 1058; Devodier v Haas, 173 AD2d 437). Under the facts of this case, "the conclusion is inescapable that the project was purely and simply a home improvement measure” (Cannon v Putnam, supra, at 651), and not related to a commercial use, notwithstanding that defendant leased space to others in a portion of the structure where repairs were in process at the time of the accident (see, Balduzzi v West, 141 Misc 2d 944, affd 144 AD2d 1036, lv dismissed 74 NY2d 650, lv denied 76 NY2d 711; cf., Becker v Royce, 170 AD2d 974; Gernstl v Edwards, 162 AD2d 966; Zahn v Pauker, 107 AD2d 118).
All concur except Lawton and Fallon, JJ., who dissent and vote to affirm in the following Memorandum.